UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form8-K Current Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):July 26, 2012 PLURISTEM THERAPEUTICS INC. (Exact name of registrant as specified in its charter) Nevada 001-31392 98-0351734 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. Employer Identification Number) MATAM Advanced Technology Park Building No. 20 Haifa, Israel 31905 (Address of principal executive offices) Registrant’s telephone number, including area code: N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01 Other Events. On July 26, 2012, the registrant announced that it had received an invitation from the U.S. National Institute of Allergy and Infectious Diseases (“NIAID”), to submit its PLacental eXpanded (PLX) cells to the NIAID for evaluation in models of hematopoietic and gastrointestinal acute radiation syndrome. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PLURISTEM THERAPEUTICS INC. Date: July 26, 2012 By: /s/ Yaky Yanay Yaky Yanay Chief Financial Officer
